DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 3 have been amended. Claim 2 is as previously presented. Claims 4 – 9 are new. Therefore, claims 1 – 9 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 2/21/2022 has been entered. Applicant’s amendment and remarks overcome the objections to claims 1 and 3 and the 112(b) rejections of claims 1 – 3.

Claim Interpretation
Claims 3 and 8 recite, “wherein the first shield tunnels and the second shield tunnels ... overlap each other along the direction in which the pulsed laser beam is applied, by a distance in a range of ± 20 µm.” According to Applicant’s disclosure, this indicates that the first shield tunnels and the second shield tunnels may ‘overlap’ each other by a distance of 20 µm (as shown in Applicant’s Fig. 9C) or less, or may be ‘spaced apart’ from each other by a distance of 20 µm (as shown in Applicant’s Fig. 9B) or less.
Claim 5 recites, “wherein the first shield tunnel forming step and the second shield tunnel forming step include forming the first shield tunnels and the second shield tunnels such that the first shield tunnels and the second shield tunnels do not overlap each other in the thicknesswise direction.” While Applicant’s use of the term “overlap” in claims 3 and 8 includes both ‘overlapping’ shield tunnels and ‘spaced apart’ shield tunnels, it appears that Applicant’s intended meaning of “do not overlap” in claim 5 is to exclude the embodiment shown in Fig. 9C. Therefore, Examiner is interpreting “do not overlap” in claim 5 as indicating that the first shield tunnels are spaced apart from the second shield tunnels in the thicknesswise direction, or that the first shield tunnels are connected end-to-end with the second shield tunnels in the thicknesswise direction.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 has been amended to recite, “wherein the first shield tunnels and the second shield tunnels formed adjacent and parallel to each other in the workpiece along the lengthwise direction of the workpiece overlap each other ....” Claim 8 is a new claim and recites language similar to that of claim 3. As described in the 112(b) rejection of claims 3 and 8, below, the recitation of the term “lengthwise” instead of “thicknesswise” is unclear. Additionally, neither the written description nor the drawings appear to support using the term “lengthwise” instead of “thicknesswise” in this limitation.
Claims 4 and 9 recite, “forming the first shield tunnels and the second shield tunnels to be parallel to each other but not aligned with each other in the lengthwise direction of the workpiece.” Neither the written description nor the drawings appear to indicate wherein the first shield tunnels and the second shield tunnels are not aligned with each other in the lengthwise direction of the workpiece. As described in the 112(b) rejection of claims 4 and 9, below, it is unclear if Applicant intends to recite “thicknesswise direction” instead of “lengthwise direction.”

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 5 and 8 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the plurality of first shield tunnels and the plurality of second shield tunnels are spaced from each other along a lengthwise direction of the workpiece.” It is unclear whether this is intended to mean (A): the plurality of first shield tunnels are spaced from each other along a lengthwise direction of the workpiece, and the plurality of second shield tunnels are spaced from each other along a lengthwise direction of the workpiece, or (B): the plurality of first shield tunnels are spaced from the plurality of second shield tunnels along a lengthwise direction of the workpiece. Fig. 6B, for example, shows that either (A) or (B) could be the intended meaning. Examiner is interpreting as if (A) is the intended meaning.
Claim 3 has been amended to recite, “wherein the first shield tunnels and the second shield tunnels formed adjacent and parallel to each other in the workpiece along the lengthwise direction of the workpiece overlap each other ....” Claim 1 recites, “a second shield tunnel forming step of forming a plurality of second shield tunnels in the workpiece adjacent and parallel to the first shield tunnels along the direction in which the pulsed laser beam is applied,” which appears to indicate that the first shield tunnels and the second shield tunnels are formed adjacent and parallel to each other in the workpiece along the thicknesswise direction, and not the lengthwise direction. Therefore, it is unclear what the intended meaning of this limitation is when “lengthwise” is recited instead of “thicknesswise.” Claim 8 is a new claim and recites language similar to that of claim 3, and is rejected for the same reason.
Claims 4 and 9 recite, “forming the first shield tunnels and the second shield tunnels to be parallel to each other but not aligned with each other in the lengthwise direction of the workpiece.” It is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2014/0334511) in view of Shimoi et al. (US 2012/0299219) and Sekita et al. (WO 2008/126742).
Regarding claim 1, Takeda discloses a method of processing a plate-shaped workpiece with a laser beam so as to be divided along a plurality of projected dicing lines on the workpiece (Fig. 3; [Abstract]), comprising: 
a first shield tunnel forming step of forming a plurality of first shield tunnels (Figs. 4A-4D; “a shield tunnel forming step is performed in such a manner that the laser beam applying means 42 is operated to apply the pulsed laser beam LB” [0037]), each including pores and an amorphous substance surrounding 
Takeda further discloses wherein the shield tunnels are spaced from each other along a lengthwise direction of the workpiece (see Figs. 4C and 4D), and wherein the length of the shield tunnels along the thicknesswise directions of the workpiece is the same as the thickness of the workpiece (“the length of the shield tunnel is equal to the thickness of the single crystal substrate” [0014]).

Takeda does not expressly disclose:
after the first shield tunnel forming step, a converged zone position changing step of changing a position of the converged zone of the pulsed laser beam to be applied to the workpiece to a position along a thicknesswise direction of the workpiece; and 
after the converged zone position changing step, a second shield tunnel forming step of forming a plurality of second shield tunnels in the workpiece adjacent and parallel to the first shield tunnels along the direction in which the pulsed laser beam is applied, by applying the pulsed laser beam to the workpiece along the projected dicing lines while positioning the converged zone of the pulsed laser beam within the workpiece, wherein the plurality of first shield tunnels and the plurality of second shield tunnels are spaced from each other along a lengthwise direction of the workpiece, and 
wherein the converged zone position changing step and the second shield tunnel forming step are repeated until a sum of a length of the first shield tunnels and a length of the second shield tunnels along the thicknesswise directions of the workpiece becomes the same as the thickness of the workpiece.

Shimoi is directed toward a method of processing a workpiece using a laser [Abstract]. Shimoi discloses forming a plurality of first modifications at a first position in the thicknesswise direction (see Fig. 9(a); “a converging point of the laser light L (hereinafter, simply called "converging point") is focused on a 
wherein the converged zone position changing step and the second modification forming step are repeated until a sum of a length of the first modifications and a length of the second modifications along the thicknesswise directions of the workpiece becomes the same as the thickness of the workpiece (see Fig. 9(c); “irradiation with the laser light L described above is repeatedly performed while changing the Z directional position for the converging point in order from the rear surface 21 side to the surface 3 side (the first process)” [0056]).

Sekita is directed toward a method of processing a workpiece with a laser beam [Abstract]. Sekita discloses wherein at least one second shield tunnel / channel is formed adjacent and parallel to at least one first shield tunnel (see Fig. 3(c), showing channel 8 formed adjacent and parallel to previously formed channel 34).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include: after the first shield tunnel forming step, a converged zone position changing step of changing a position of the converged zone of the pulsed laser beam to be applied to the workpiece to a position along a thicknesswise direction of the workpiece; and 
after the converged zone position changing step, a second shield tunnel forming step of forming a plurality of second shield tunnels in the workpiece adjacent and parallel to the first shield tunnels along the direction in which the pulsed laser beam is applied, by applying the pulsed laser beam to the 
wherein the converged zone position changing step and the second shield tunnel forming step are repeated until a sum of a length of the first shield tunnels and a length of the second shield tunnels along the thicknesswise directions of the workpiece becomes the same as the thickness of the workpiece. Shimoi describes that by forming a first plurality of modified regions, then changing the converging point in the Z-direction, then forming a second plurality of modified regions (and repeating the latter two steps), “it is possible to prevent an effect of the existing modified region 7 from being exerted on the modified region 7 to be newly formed” [0063] (indicating that by forming a first plurality of modified regions at a location relatively far from the surface through which the laser beam is introduced, and then forming the second plurality of modified regions at a location closer to said surface, the laser beam does not need to travel through a modified region, which could result in the laser beam affecting the target location in an undesirable manner or an undesirable location). Additionally, Shimoi discloses another advantage of this process is that “wasted movement of the converging point is reduced, to make fast working possible” [0064].
It is noted that while Shimoi does not expressly disclose wherein the plurality of first modifications and the plurality of second modifications are spaced from each other along a lengthwise direction of the workpiece, Takeda discloses wherein the modifications / shield tunnels are spaced from each other along a lengthwise direction of the workpiece (see Figs. 4C and 4D).

    PNG
    media_image1.png
    672
    482
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    776
    538
    media_image2.png
    Greyscale

Fig. 4 of Takeda 					Fig. 9 of Shimoi

Regarding claim 2, Takeda discloses wherein the first shield tunnels formed in the workpiece have ends exposed on one of opposite surfaces of the workpiece (see Fig. 4D, showing shield tunnels 23 having ends exposed on surface 2a).

Regarding claim 3, Takeda does not expressly disclose wherein the first shield tunnels and the second shield tunnels formed adjacent and parallel to each other in the workpiece along the lengthwise direction of the workpiece overlap each other along the direction in which the pulsed laser beam is applied, by a distance in a range of ± 20 µm.
Shimoi discloses “the modified region (a second modified region) 7 is newly formed so as to connect to the existing modified region 7 at the Z directional position (a second depth position) on the surface 3 side in comparison to the existing modified region 7” [0055]; it is noted that Applicant’s use of the term “overlap” indicates that the shield tunnels / modifications may ‘overlap’ or be ‘spaced apart’ or be 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first shield tunnels and the second shield tunnels formed adjacent and parallel to each other in the workpiece along the lengthwise direction of the workpiece overlap each other along the direction in which the pulsed laser beam is applied, by a distance in a range of ± 20 µm. This is merely application of a known technique of forming first modifications and second modifications (as disclosed by Shimoi) to the known method of Takeda, to yield the predictable result of processing a workpiece such that a portion of the workpiece can be separated from the workpiece, as described in both Takeda and Shimoi.

Regarding claim 6, Takeda discloses a method of processing a plate-shaped workpiece with a laser beam so as to be divided along a plurality of projected dicing lines on the workpiece (Fig. 3; [Abstract]), comprising: 
a first shield tunnel forming step of forming a plurality of first shield tunnels (Figs. 4A-4D; “a shield tunnel forming step is performed in such a manner that the laser beam applying means 42 is operated to apply the pulsed laser beam LB” [0037]), each including pores and an amorphous substance surrounding the pores, in the workpiece along the projected dicing lines by applying a pulsed laser beam having a wavelength transmittable through the workpiece to the workpiece along the projected dicing lines while positioning a converged zone of the pulsed laser beam within the workpiece (“By performing the shield tunnel forming step mentioned above along the predetermined division line 22, a plurality of fine holes 231 and a plurality of amorphous regions 232 are grown from the front side 2a (lower surface) where the focal point P of the pulsed laser beam LB is set to the back side 2b (upper surface)” [0038]). 
Takeda further discloses wherein the length of the shield tunnels along the thicknesswise directions of the workpiece is the same as the thickness of the workpiece (“the length of the shield tunnel is equal to the thickness of the single crystal substrate” [0014]).

after the first shield tunnel forming step, a converged zone position changing step of changing a position of the converged zone of the pulsed laser beam to be applied to the workpiece to a position along a thicknesswise direction of the workpiece; and 
after the converged zone position changing step, a second shield tunnel forming step of forming a plurality of second shield tunnels in the workpiece adjacent and parallel to the first shield tunnels along the direction in which the pulsed laser beam is applied, by applying the pulsed laser beam to the workpiece along the projected dicing lines while positioning the converged zone of the pulsed laser beam within the workpiece, wherein the plurality of first shield tunnels and the plurality of second shield tunnels overlap each other along the thicknesswise direction of the workpiece, and 
wherein the converged zone position changing step and the second shield tunnel forming step are repeated until a sum of a length of the first shield tunnels and a length of the second shield tunnels along the thicknesswise directions of the workpiece becomes the same as the thickness of the workpiece.

Shimoi is directed toward a method of processing a workpiece using a laser [Abstract]. Shimoi discloses forming a plurality of first modifications at a first position in the thicknesswise direction (see Fig. 9(a); “a converging point of the laser light L (hereinafter, simply called "converging point") is focused on a Z directional position on the rear surface 21 side of the object 1, and at the same time, this converging point is relatively moved in the X direction” [0053]), then performing a converged zone position changing step of changing a position of the converged zone of the pulsed laser beam to be applied to the workpiece to a position along a thicknesswise direction of the workpiece (see Fig. 9(b); “after changing the Z directional position for the converging point being moved to the surface 3 side” [0055]); then forming a plurality of second modifications at a second position in the thicknesswise direction (see Fig. 9(b); “the modified region (a second modified region) 7 is newly formed so as to connect to the existing modified region 7 at the Z directional position (a second depth position) on the surface 3 side in comparison to the existing modified region 7” [0055]), wherein the plurality of first modifications and the plurality of second modifications overlap each other along the thicknesswise direction of the workpiece (Shimoi discloses “the modified region (a second modified region) 7 is newly formed so as to connect to the existing 
wherein the converged zone position changing step and the second modification forming step are repeated until a sum of a length of the first modifications and a length of the second modifications along the thicknesswise directions of the workpiece becomes the same as the thickness of the workpiece (see Fig. 9(c); “irradiation with the laser light L described above is repeatedly performed while changing the Z directional position for the converging point in order from the rear surface 21 side to the surface 3 side (the first process)” [0056]).

Sekita is directed toward a method of processing a workpiece with a laser beam [Abstract]. Sekita discloses wherein at least one second shield tunnel / channel is formed adjacent and parallel to at least one first shield tunnel (see Fig. 3(c), showing channel 8 formed adjacent and parallel to previously formed channel 34).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include: after the first shield tunnel forming step, a converged zone position changing step of changing a position of the converged zone of the pulsed laser beam to be applied to the workpiece to a position along a thicknesswise direction of the workpiece; and 
after the converged zone position changing step, a second shield tunnel forming step of forming a plurality of second shield tunnels in the workpiece adjacent and parallel to the first shield tunnels along the direction in which the pulsed laser beam is applied, by applying the pulsed laser beam to the workpiece along the projected dicing lines while positioning the converged zone of the pulsed laser beam within the workpiece, wherein the plurality of first shield tunnels and the plurality of second shield tunnels overlap each other along the thicknesswise direction of the workpiece, and 


Regarding claim 7, Takeda discloses wherein the first shield tunnels formed in the workpiece have ends exposed on one of opposite surfaces of the workpiece (see Fig. 4D, showing shield tunnels 23 having ends exposed on surface 2a).

Regarding claim 8, Takeda does not expressly disclose wherein the first shield tunnels and the second shield tunnels formed adjacent and parallel to each other in the workpiece along a lengthwise direction of the workpiece overlap each other along the direction in which the pulsed laser beam is applied, by a distance in a range of ± 20 µm.
Shimoi discloses “the modified region (a second modified region) 7 is newly formed so as to connect to the existing modified region 7 at the Z directional position (a second depth position) on the surface 3 side in comparison to the existing modified region 7” [0055]; it is noted that Applicant’s use of the term “overlap” indicates that the shield tunnels / modifications may ‘overlap’ or be ‘spaced apart’ or be connected end-to-end (see the Claim Interpretation section above); Shimoi’s disclosure of the second modified region “connect[ing]” to the existing modified region reads on Applicant’s use of the term 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first shield tunnels and the second shield tunnels formed adjacent and parallel to each other in the workpiece along a lengthwise direction of the workpiece overlap each other along the direction in which the pulsed laser beam is applied, by a distance in a range of ± 20 µm. This is merely application of a known technique of forming first modifications and second modifications (as disclosed by Shimoi) to the known method of Takeda, to yield the predictable result of processing a workpiece such that a portion of the workpiece can be separated from the workpiece, as described in both Takeda and Shimoi.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda / Shimoi / Sekita in view of Bhuyan et al. (US 2015/0299018).
Regarding claim 4, Takeda / Shimoi / Sekita does not expressly disclose wherein the first shield tunnel forming step and the second shield tunnel forming step include forming the first shield tunnels and the second shield tunnels to be parallel to each other but not aligned with each other in the lengthwise direction of the workpiece.
Bhuyan is directed toward a method of processing a workpiece with a laser beam [Abstract]. Bhuyan discloses forming first modifications and second modifications that are parallel to each other but not aligned with each other in the ‘thicknesswise’ (please see the 112(b) rejection regarding this limitation) direction (Fig. 25b shows first modifications 857(Z1) and second modifications 857(Z2), which are shown as parallel to each other but not aligned with each other in the thicknesswise / Z direction; that is, first modifications 857(Z1) and second modifications 857(Z2) are spaced from each other in the X-direction [0189]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first shield tunnel forming step and the second shield tunnel forming step include forming the first shield tunnels and the second shield tunnels to be parallel to each other but not aligned with each other in the ‘thicknesswise’ direction of the workpiece. This allows 

Regarding claim 9, Takeda / Shimoi / Sekita does not expressly disclose wherein the first shield tunnel forming step and the second shield tunnel forming step include forming the first shield tunnels and the second shield tunnels to be parallel to each other but not aligned with each other in the lengthwise direction of the workpiece.
Bhuyan discloses forming first modifications and second modifications that are parallel to each other but not aligned with each other in the ‘thicknesswise’ (please see the 112(b) rejection regarding this limitation) direction (Fig. 25b shows first modifications 857(Z1) and second modifications 857(Z2), which are shown as parallel to each other but not aligned with each other in the thicknesswise / Z direction; that is, first modifications 857(Z1) and second modifications 857(Z2) are spaced from each other in the X-direction [0189]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first shield tunnel forming step and the second shield tunnel forming step include forming the first shield tunnels and the second shield tunnels to be parallel to each other but not aligned with each other in the ‘thicknesswise’ direction of the workpiece. This allows for creating a continuously-extending modification region within the separation line from the back face of the workpiece to the front face of the workpiece, as recognized by Bhuyan [0189].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda / Shimoi / Sekita in view of Fukuyo et al. (US 6,992,026).
Regarding claim 5, Takeda / Shimoi / Sekita does not expressly disclose wherein the first shield tunnel forming step and the second shield tunnel forming step include forming the first shield tunnels and the second shield tunnels such that the first shield tunnels and the second shield tunnels do not overlap each other in the thicknesswise direction.
Fukuyo is directed toward a method of processing a workpiece using a laser (Figs. 1 and 2; [Abstract]). Fukuyo discloses pluralities of modified regions that do not overlap in the thicknesswise 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first shield tunnel forming step and the second shield tunnel forming step include forming the first shield tunnels and the second shield tunnels such that the first shield tunnels and the second shield tunnels do not overlap each other in the thicknesswise direction. This is merely the simple substitution of one known element for another (shield tunnels / modifications that overlap or do not overlap), to achieve the predictable result of processing a workpiece such that a portion of the workpiece can be separated from the workpiece, as described in Takeda, Shimoi, and Fukuyo.

Response to Arguments
Applicant’s arguments filed 2/21/2022 have been fully considered. Applicant has argued against Sekita’s disclosure of certain limitations recited in claim 1. While Examiner does not necessarily agree with Applicant’s arguments, these arguments are moot because the new ground of rejection does not rely on the Sekita reference for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761